COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-373-CV
 
IN RE MARK ANTHONY
SHILLING                                             RELATOR
 
                                                  ------------
                                       ORIGINAL
PROCEEDING
                                                  ------------
                    MEMORANDUM
OPINION[1] ON
REHEARING
                                                  ------------
Upon
consideration of relator=s motion for rehearing and Amotion
for leave to file motion for explanation of motion to abate venue with probable
cause in relators (sic) writ of mandamus,@ we deny
the motions; however, we withdraw our opinion of September 29, 2008, and
substitute the following in its place.
 The court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.[2]  Accordingly, relator=s
petition for writ of mandamus is denied.
PER CURIAM
 




 
PANEL: 
MCCOY, LIVINGSTON, and DAUPHINOT, JJ. 
 
DELIVERED: 
December 12, 2008




     [1]See
Tex. R. App. P. 47.4.


     [2]Jurisdiction
to grant post-conviction habeas corpus relief from a final felony conviction
rests exclusively with the Court of Criminal Appeals.  See Board of Pardons & Paroles ex rel.
Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim.
App. 1995).